Citation Nr: 0218711	
Decision Date: 12/24/02    Archive Date: 01/07/03	

DOCKET NO.  92-10 699	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of both knees.

(The claim for an evaluation in excess of 40 percent for 
service-connected cervicolumbar paravertebral 
fibromyositis with clinical left S1 radiculopathy and 
clinical right C6 radiculopathy will be the subject of a 
separate decision which will be promulgated at a later 
date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1988.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1990, October 1991, and August 
1997 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In a decision of July 1998, the Board denied entitlement 
to increased evaluations for a number of disabilities then 
on appeal.  The sole remaining issues currently for 
consideration are those listed on the title page of this 
decision.

This case was previously before the Board in September 
1994 and July 1998, on which occasions it was remanded for 
additional development.  The case is now, once more, 
before the Board for appellate review.

The Board wishes to make clear that it is undertaking 
additional development with respect to the issue of an 
increased evaluation for service-connected cervicolumbar 
paravertebral fibromyositis, with clinical left S1 and 
right C6 radiculopathies pursuant to authority granted in 
38 C.F.R. § 19.9(a)(2) (2002).  When the requested 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to that notice, the Board 
will prepare and promulgate a separate decision addressing 
that issue.


FINDING OF FACT

The veteran's service-connected degenerative joint disease 
of both knees is currently productive of only mild 
crepitation, with no objective evidence of limitation of 
motion, pain on motion, edema, effusion, instability, 
weakness, tenderness, or abnormal movement or guarding.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for service-
connected degenerative joint disease of both knees is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a and Part 4, Codes 5003, 5257 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA orthopedic examination in 1989, the veteran 
complained of bilateral knee pain, worse on the left, and 
exacerbated by both walking and standing.  According to 
the veteran, he experienced some difficulty in extension 
with weightbearing.  On physical examination, there was no 
evidence of any muscle atrophy of the lower extremities.  
The veteran's knees showed no swelling, though crepitus 
with a "snapping sound" was heard bilaterally.  Range of 
motion was full, but painful.  The pertinent diagnosis was 
degenerative joint disease of both knees.

During the course of an RO hearing in April 1991, the 
veteran offered testimony regarding the severity of his 
service-connected knee disorder.


VA radiographic studies of the veteran's knees conducted 
in May 1991 showed normal articular spaces, as well as 
normal bone density.  At both patellae and at the superior 
aspect, there was evidence of osteophytic spur formation 
at the insertion of the quadriceps tendon.  The clinical 
impression was of described changes compatible with 
degenerative disease.

On VA orthopedic examination in January 1999, the veteran 
complained of pain on palpation on his left knee.  
According to the veteran, 2 months earlier, he had fallen 
on 3 occasions due to "instability" of his left knee.  
When further questioned, the veteran stated that he took 
medication for his knee problems, which produced "good 
pain control" for approximately 1 to 2 hours.  The veteran 
further stated that, over the course of the past year, he 
had seen no physicians for problems associated with knee 
pain.  According to the veteran, squatting, kneeling, and 
"going up stairs" were precipitating factors in his knee 
difficulties.  The veteran additionally stated that he had 
found it necessary to sell his "standard gear" car because 
he could not drive it due to worsening pain.

On physical examination, the veteran voiced no need for 
crutches, braces, a cane, or corrective shoes.  He gave no 
history of any knee surgery, or of any episodes of 
dislocation or recurrent subluxation of the knees.  Range 
of motion measurements of the veteran's knees showed 
flexion to 140 degrees, with extension to 0 degrees, and 
no pain.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding 
on movement of the knees.  At the time of examination, 
there was evidence of mild crepitation of the knee joints, 
though with a negative patellar grind test.  The veteran 
displayed a normal gait, and there was no evidence of 
ankylosis, or leg discrepancy.  Radiographic studies 
conducted in conjunction with the veteran's orthopedic 
examination showed no evidence of degenerative joint 
disease.  The pertinent diagnosis was bilateral knee 
degenerative joint disease.


Analysis

The veteran in this case seeks an increased evaluation for 
degenerative joint disease of both knees.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity, 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it 
is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2000).  However, where entitlement to compensation has 
already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Though a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
the regulations do not give medical history precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In the case at hand, service connection and initial 
noncompensable evaluations for chondromalacia patella of 
the right and left knees were made effective November 1, 
1988, the date following the veteran's discharge from 
service.  In a subsequent rating decision of October 1991, 
the RO granted a 10 percent evaluation for degenerative 
joint disease of both knees (previously diagnosed as 
chondromalacia patella of the right and left knees), once 
again, effective from November 1, 1988.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of 
a rating disability was not limited to that reflecting the 
current severity of the disorder.  In Fenderson, the 
United States Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.


In the present case, on VA radiographic examination in May 
1991, there were noted certain changes compatible with 
degenerative disease of the knees.  However, on subsequent 
VA orthopedic examination in January 1999, no such 
degenerative changes were in evidence.  In point of fact, 
that examination yielded no radiographic evidence of 
degenerative joint disease of either of the veteran's 
knees.  Range of motion of the veteran's knees was from 0 
to 140 degrees, with no evidence of any pain throughout 
the range of motion.  Nor was there any objective evidence 
of edema, effusion, instability, weakness, or tenderness.  
While at the time of examination, there was some mild 
crepitation of the veteran's knee joints, the veteran's 
knees showed no abnormal movement, or any evidence of 
guarding.

The Board notes that, for rating purposes, the shoulder, 
elbow, wrist, hip, knee and ankle are considered to be 
major joints when rating disability from arthritis.  
38 C.F.R. § 4.45 (2002).  Degenerative arthritis 
established by X-ray findings is to be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  In the 
absence of limitation of motion, a 10 percent evaluation 
is to be assigned where there is X-ray evidence of 
involvement of 2 or more major joints, or 2 or more minor 
joint groups.  38 C.F.R. Part 4, Code 5003 (2002).

In the case at hand, the 10 percent evaluation currently 
in effect was assigned on the basis of radiographic 
evidence of arthritis in each of the veteran's knees.  
However, as is clear from the above, the presence of 
arthritis in either of the veteran's knees is now 
currently in question.  Nonetheless, in order to warrant 
an increased, which is to say, 20 percent evaluation, 
there must be demonstrated the presence of at least 
moderate impairment of the veteran's knees, to include 
recurrent subluxation and/or lateral instability.  
38 C.F.R. Part 4, Code 5257 (2002).  An increased 
evaluation would, additionally, be warranted were there to 
be shown a limitation of flexion to 30 degrees, or of 
extension to 15 degrees.  38 C.F.R. Part 4, Codes 5260, 
5261 (2002).




As noted above, the veteran currently exhibits a 
completely normal range of motion of each of his knees.  
At present, there is no evidence of either recurrent 
subluxation or lateral instability sufficient to warrant 
the assignment of an increased evaluation.  Under such 
circumstances, the Board is of the opinion that the 
10 percent evaluation currently in effect for the 
veteran's service-connected degenerative joint disease of 
both knees is appropriate, and that an increased rating is 
not warranted.  Multiple ratings are not for application 
in this case, inasmuch as there currently exists no 
evidence that the veteran suffers from both arthritis and 
instability of the knees sufficient to warrant the 
assignment of separate ratings.  See VAOPGCPREC 23-97 
(July 1997); VAOPGCPREC 9-98 (August 1998).  Accordingly, 
the claim must be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran 
in the development of all facts pertinent to his claim.  
To that end, in correspondence of April 2002, the veteran 
was informed of the VA's obligations under the new Act, 
and given the opportunity to provide information necessary 
to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of the VA to further notify the veteran what evidence 
would be secured by the VA, and what evidence would be 
secured by the veteran is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
is of the opinion that no further duty to assist the 
veteran exists in this case.



ORDER

An evaluation in excess of 10 percent for degenerative 
joint disease of both knees is denied.


		
	Martin F. Dunne
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

